Title: To Thomas Jefferson from Samuel Warren, 13 November 1808
From: Warren, Samuel
To: Jefferson, Thomas


                  
                     Sir.
                     Echaw. S. Carolina. November. 13th. 1808.
                  
                  It is with pleasure I forward to you, the enclosed Resolutions unanimously agreed to, by the Legislature of this State at their last Session in June.—The opinion of an individual can add little to your gratification, but as our Government has been assailed by domestic, as well as foreign Enemies, I cannot neglect this opportunity of assuring you, that your Administration has been to me very satisfactory.—
                  I am, Sir, with the greatest esteem & respect, your most obedient Servant.
                  
                     Sam: Warren.
                     President of the Senat of So. Carolina.
                  
               